Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 2, 1978, which dismissed petitioner’s appeal from an order of the State Division of Human Rights, which, after a hearing, dismissed the petitioner’s complaint upon a finding of no probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. We conclude that the determination of the commissioner of the State division, dismissing petitioner’s complaint on the merits, was based upon substantial evidence. Under the circumstances, it is not necessary to reach the procedural question involving the five-month delay by the State division in submitting the record to the State Human Rights Appeal Board. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.